           2:18-cv-02101-CSB-EIL # 71            Page 1 of 2                                            E-FILED
Judgment in a Civil Case (02/11)                                       Thursday, 30 January, 2020 02:23:03 PM
                                                                                 Clerk, U.S. District Court, ILCD
                             UNITED STATES DISTRICT COURT
                                                 for the
                                        Central District of Illinois

Andrew Minik, Joel Valdez                        )
and Blair Nelson,                                )
              Plaintiffs,                        )
                                                 )
                               vs.               )        Case Number: 18-2101
                                                 )
Board of Trustees of the University              )
of Illinois, Timothy Killeen, Robert J.          )
Jones, Rony Die, Tariq Khan, Ramon               )
Cepeda, Donald J. Edwards, Patrick               )
J. Fitzgerald, Stuart C. King,                   )
Timothy Koritz, Edward L. McMillan,              )
James D. Montgomery Sr, Jill B.                  )
Smart, Trayshawn MW Mitchell,                    )
Karina Reyes, Edwin Robles and                   )
J. B. Pritzker                                   )
                Defendants.                      )

Tariz Khan,                                      )
                    Counter Claimant,            )
vs.                                              )
Andrew Minik, Blair Nelson,                      )
and Joel Valdez,                                 )
             Counter-Defendants.                 )


                                     JUDGMENT IN A CIVIL CASE

    ☒ DECISION BY THE COURT.                    This action came before the Court, and a decision has
been rendered.

       IT IS ORDERED AND ADJUDGED that Plaintiff Andrew Minik and Joel Valdez’
claims for prospective relief against Defendant Board of Trustees of the University of Illinois
(including Ramon Cepeda, Donald J. Edwards, Patrick J. Fitzgerald, Stuart C. King, Timothy
Koritz, Edward L. McMillan, James D. Montgomery, Sr., Jill B. Smart, Trayshawn M.W.
Mitchell, Karina Reyes, Edwin Robles, and Governor Bruce Rauner), Timothy Killeen, President
of the University of Illinois, Defendant Robert J. Jones, Vice President of the University of
Illinois and Chancellor for the University of Illinois Urbana-Champaign, and Defendant Rony
Die, Assistant Dean of Students are DISMISSED WITH PREJUDICE.

     IT IS FURTHER ORDERED AND ADJUDGED that Plaintiff Andrew Minik, Joel
Valdez, and Blair Nelson’s claims for damages against Defendant Board of Trustees of the
University of Illinois (including Ramon Cepeda, Donald J. Edwards, Patrick J. Fitzgerald, Stuart
           2:18-cv-02101-CSB-EIL # 71       Page 2 of 2
Judgment in a Civil Case (02/11)


C. King, Timothy Koritz, Edward L. McMillan, James D. Montgomery, Sr., Jill B. Smart,
Trayshawn M.W. Mitchell, Karina Reyes, Edwin Robles, and Governor Bruce Rauner) ARE
DISMISSED WITH PREJUDICE.

      IT IS FURTHER ORDERED AND ADJUDGED that the Court declines to exercise
supplemental jurisdiction over the remaining state law claims. As such, Defendant and Counter-
Claimant Tariq Khan’s counterclaims against Plaintiff and Counter-Defendant Andrew Minik,
Joel Valdez, and Blair Nelson for intentional infliction of emotional distress and hate crime for
harassment and assault and intimidation are DISMISSED WITHOUT PREJUDICE and Joel
Valdez’ state law claims of assault and damage to property against Tariq Khan are DISMISSED
WITHOUT PREJUDICE.


Dated: 1/30/20

                                                    s/ Shig Yasunaga
                                                    Shig Yasunaga
                                                    Clerk, U.S. District Court
